Plaintiff, in subrogation, is suing to recover for personal injuries sustained by one Purse, an employee of the city of Glens Falls, by reason of the negligence of defendant. The jury rendered a verdict for defendant. The uncontradicted evidence establishes defendant’s negligence and freedom from contributory negligence on the part of Purse. The trial court failed to adequately instruct the jury on the issues involved and particularly on the measure of damages. Judgment and order reversed on the law and facts and in the interests of justice, and new trial granted, with costs to the appellant to abide the event. Hill, P. J., Rhodes, Crapser, Bliss and Heffernan, JJ., concur.